        Case 4:21-cv-00013-P Document 1 Filed 01/06/21             Page 1 of 6 PageID 1



                                 IN THE UNITED STATES DISTRICT COURT
                                 FOR THE NORTHERN DISTRICT OF TEXAS
                                         FORT WORTH DIVISION

FELECIA MYERS,                                     §
         Plaintiff,                                §
                                                   §
V.                                                 §           Civil Action No. _____________
                                                   §
STAFF ONE OF OKLAHOMA, LLC,                        §
         Defendant.                                §



                                   PLAINTIFF’S ORIGINAL COMPLAINT



                                               I. Parties

1.01. Plaintiff FELECIA MYERS (“Myers”) is an individual who resides in Tarrant County,

Texas.

1.02. STAFF ONE OF OKLAHOMA, LLC (“Staff One”) is a domestic corporation formed

in and under the laws of the state of Texas; it may be served with process by serving its

registered agent for service of process, Cogency Global Inc., 1601 Elm St. Ste. 4360,Dallas,

TX 75201.

                                            II. Jurisdiction

2.01. The Court has jurisdiction over the lawsuit pursuant to 28 U.S.C. § 1331, as the action

arises under the Age Discrimination in Employment Act, the Civil Rights Act of 1866 and

Title VII of the Civil Rights Act of 1964 (“Title VII”), as amended, 42 U.S.C. § 2000e et seq.




Plaintiff’s Original Complaint                                                            Page 1
        Case 4:21-cv-00013-P Document 1 Filed 01/06/21         Page 2 of 6 PageID 2



                                            III. Venue

3.01. Venue is proper in the Northern District of Texas, Fort Worth Division, pursuant to

28 U.S.C. § 1391(c) as Staff One is subject to personal jurisdiction in the Fort Worth

Division of the Northern District of Texas.

                                      IV. Factual Background

4.01. Myers began working for Staff One on or around August 20, 2007.

4.02. Myers was promoted to Lead Prevention Educator II on April 10, 2018.

4.03. Myers is a 59 year old African American female.

4.04. Evie Scrivner, Caucasian female, early 30s, was the Chief Financial Officer at the

           time of Myers termination.

4.05. Becky Vance, Caucasian female, was the Chief Executive Officer at the time of

           Myers termination.

4.06. Patricia Sterling, was the Director of Operations during the time      Myers was

           employed by Staff One. Patricia Sterling stated she believes African American

           employees are treated differently.

4.07. Josie Prachyl, a 42 year old Caucasian female, was Director of Programming and

           Myers direct supervisor.

4.08. Angela Farr, Interm Program Director, spoke to Sterling in 2017, about the

           discriminatory treatment of African American employees.

4.09. Myers was terminated for alleged forged documents, using white out on reporting




Plaintiff’s Original Complaint                                                        Page 2
        Case 4:21-cv-00013-P Document 1 Filed 01/06/21              Page 3 of 6 PageID 3



           forms, incorrect match reporting, inaccurate sign in sheets, and incorrect service area

           reporting.

4.10. The documents that Myers was alleged to have forged were not signed by Myers’, but

           were signed and turned into Staff One by Josie Prachyl.

4.11. The documents Prachyl turned in to be applied to the grant were not the same

           documents Myers turned into Prachyl.

4.12. Prachyl was not terminated for alleged forged or altered documents, although the

           documents Myers was alleged to have forged were signed by Prachyl. Prachyl was

           moved to a different position, shortly before Myers was terminated.

4.13. Prachyl stated from the time Scrivner and Sterling were in leadership positions, they

           terminated a majority of the African American employees. Prachyl in a statement

           dated September 23, 2019 said, “I believe they are racist since they took over

           leadership they have fired or made people leave and without cause - at least all of the

           African American employees that worked for them,”

4.14. Myers was terminated on July 1, 2019, because of her race and age.

                                 V. Exhaustion of Administrative Procedures

5.01. Myers has timely filed with the Equal Employment Opportunity Commission

(“EEOC”) a charge of discrimination against Staff One. Myers received a Notice of Right

to Sue from the EEOC within 90 days of the filing of this Complaint. A true and correct

copy of the Notice of Right to Sue and charges of discrimination are attached collectively as




Plaintiff’s Original Complaint                                                                Page 3
        Case 4:21-cv-00013-P Document 1 Filed 01/06/21       Page 4 of 6 PageID 4



Exhibit “A” and incorporated herein.

                                           VI. Title VII

6.01. Myers, an African American female, is a member of a protected class under Title VII

           and the Civil Rights Act of 1866.

6.02. Staff One is an employer who is covered by Title VII and the Civil Rights Act of

           1866.

6.03. Myers was terminated due to her race in violation of Title VII and the Civil Rights

           Act of 1866.

6.04. Staff One’s acts of discrimination were performed with malice and reckless disregard

           for Myers’ protected civil rights.

                                            VII. ADEA

7.01. Myers, age 59, is a member of a protected class under the ADEA.

7.02. Staff One is an employer who is covered by the ADEA

7.03. Myers was terminated due to her age in violation of ADEA.

7.04. Staff One’s acts of discrimination were performed with malice and reckless disregard

           for Myers’ protected civil rights.

                                          VIII. Damages

8.01. Myers has suffered the following injuries as a direct and proximate result of Staff

           One’s conduct:

           a. loss of past wages;




Plaintiff’s Original Complaint                                                        Page 4
        Case 4:21-cv-00013-P Document 1 Filed 01/06/21             Page 5 of 6 PageID 5



           b. loss of future wages;

           c. loss of benefits; and

           d. emotional distress and mental anguish in the form of insomnia and depression.

                                        IX. Attorney Fees

9.01. Myers is entitled to an award for attorney fees and costs under the ADEA and Title

           VII.

                                      X. Demand for Jury

10.01. Myers requests a trial by jury for all issues so triable.

                                            XI. Prayer

11.01.       PREMISES CONSIDERED, Plaintiff respectfully requests judgments against

Defendant for:

           a. Back pay in an amount in excess of the jurisdictional limits;

           b. Front pay in an amount in excess of the jurisdictional limits;

           c. Compensatory damages for mental anguish, emotional distress, inconvenience, past

           pecuniary losses and loss of enjoyment of life;

           d. Compensation for lost benefits;

           e. Punitive damages due to Defendant’s intentional conduct;

           f. Attorney’s fees incurred herein and in any proceeding before the Unites States

           Court of Appeals for the Fifth Circuit and the United States Supreme Court;

           g. Costs of court;




Plaintiff’s Original Complaint                                                            Page 5
        Case 4:21-cv-00013-P Document 1 Filed 01/06/21           Page 6 of 6 PageID 6



           h. Pre-judgment and post-judgment interest on the above amounts;

           i. All other legal and equitable relief to which Plaintiff may show herself justly

           entitled.

                                             Respectfully submitted,
                                             Law Offices of Christian Jenkins, P.C.

                                             /s/ Christian Jenkins
                                             Christian Jenkins
                                             State Bar No.: 10625500
                                             Old Town Office Plaza
                                             1307-B W. Abram Street, Suite 100
                                             Arlington, Texas 76013
                                             jenkins5@aol.com
                                             817.461.4222
                                             817.461.5199 – Facsimile
                                             Attorney for Plaintiff




Plaintiff’s Original Complaint                                                           Page 6
